Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	EP 2,199,333 cited in the information disclosure statement of 17 May 2021 has been considered with respect to the provided English translations. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 200 discussed in paragraphs [0068], [0071]-[0073], [0075] and [0076] is not in figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application cited in lines 11-13 on page 1 of the specification needs to be updated. The Dalton measurement “10x106” should be written as “1x107”. In . Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 17 and 18.
The specification is silent as to the accepted deviation from the preset moisture value range and thus fails to provide proper antecedent basis for the deviation range of claim 18. 
While pargraph [0077] teaches the preset, or target, moisture value range for a glass-fiber containing composite, which is 3.5-4.5 wt%, the specification is silent for the preset, or target, moisture value range any other fiber containing composite, such as the generic composite of claim 15. Thus the specification fails to provide proper antecedent basis for the preset moisture range of claim 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1-8 teach a binder comprising a reaction product of a polyol and a polycarboxylic acid. Claims 15-20 teaches a binder composition, which is cured or reacted, comprising a polyol and a polycarboxylic acid. The specification and the parent application teach a binder comprising a reaction product of a starch, a polycarboxylic acid and a polyol as a crosslinking agent and a binder composition, which is cured or reacted, comprising a starch, a polycarboxylic acid and a polyol as a crosslinking agent. There is no teaching or suggestion in the specification or the parent application of a binder or a binder composition that does not contain a starch. Thus the claimed binder composition and binder of claims 1-8 and 15-20 was not described in the specification or the parent application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9-14 teaches a fiber-containing composite comprising woven or non-woven fibers and a binder comprising a reaction product of a carbohydrate and a polycarboxylic acid. The specification teaches the invention is a fiber-containing composite comprising woven or non-woven fibers and a binder comprising a reaction product of a polycarboxylic acid and a starch. There is no other binder composition for a fiber-containing composite disclosed in the specification and thus the claimed binder of the reaction product of a carbohydrate and a polycarboxylic acid, where the carbohydrate is not a starch, is not described in the specification 
While table 1 teaches a binder comprising a reaction product of a carbohydrate and sorbitol, the produced composite is not a fiber-containing composite comprising woven or non-woven fibers; it is a glass bead composite which is different from that claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: starch as one of the reaction components for producing the binder. The specification teaches a binder comprising a reaction product of a starch, a polycarboxylic acid and a polyol as a crosslinking agent which indicates that applicants considered the starch component is an essential element of the invention. Since claims 1-8 and 15-20 are missing the starch component they are incomplete and indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 10,988,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented fiber containing composite comprises woven or non-woven fibers; a binder comprising a reaction product of a starch having a weight average molecular weight of 1x106 to 1x107 Daltons, which is a carbohydrate, and a polycarboxylic acid; and a dedusting agent, where the dedusting agent can comprise a polyether compound such as polyethylene glycol. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,864,893.
	This reference teaches a fiber-containing composite comprising woven or non-woven fibers, a dedusting agent (col. 3, lines 16-23; col,5, lines 10-19 and col. 11, lines 15-24) and a binder for holding the fibers together comprising a reaction product of a carbohydrate and a polycarboxylic acid (col. 2, lines 50-65 and col. 6, lines 6-18). The reference teaches the dedusting agent can be polyethylene glycol and the reference teaches the polycarboxylic acid can In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed composite.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2004/0038017.
This reference teaches a fiber-containing composite comprising woven or non-woven fibers, a dedusting agent (para 51) and a binder for holding the fibers together comprising a reaction product of a polyol and a polycarboxylic acid (para 16). The fibers can glass fibers,  carbon fibers, mineral fibers o organic polymer fibers (para 21) and the fibers can be in the form of a batt and the composite can be used as an insulation batt (para 22,53-55). The reference suggests the claimed composite.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2004/0038017 as applied to claim 1 above, and further in view of U.S. patent 8,864,893.
As discussed above, U.S. patent application publication 2004/0038017 suggests the claimed composite. It does not define what compounds are dedusting agents. U.S. patent 8,864,893 teaches dedusting agents can be polyethylene glycol as well as oils. Thus given the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/4/22